NETERER, District Judge.
The claimant as a citizen seeks a review in the Circuit Court of Appeals of an order of this court denying his right of recovery, or failure to find his employer, owner of the Aloha, at fault for injury to the claimant [see 32 F.(2d) 284], and files a petition under oath to be permitted to appeal as a poor person. The claimant asserts this right as a seaman and also as a citizen.
The Court of Appeals of the Second Circuit in Grant v. United States Shipping Board Emergency Fleet Corp., 24 F.(2d) 812, 1928 A. M. C. 629, held, under section 33 of the Merchant Marine Act of 1920 (46 USCA § 688), a seaman may prosecute in both the nisi prius and the appellate court; while in The Bennington, 10 F.(2d) 799, 1926 A. M. C. 17, the District Court for the Northern District of Ohio held that section 33, supra, is not available on appeal. Section 832, title 28 USCA, However, is available to a poor person, and be may prosecute bis appeal without the payment of costs or security therefor.
The petition is granted.